Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“a memory updating unit configured to …” (claim 1)
“a key generating unit configured to …” (claim 2)
“a terminal registering unit configured to…” (claim 2)

Applicant’s Fig. 4 shows these units and how they interact with other blocks to send/receive data. These units will be interpreted as per Fig. 4 and their description in the specification.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 3, 17 are rejected under 35 U.S.C. 103 as being unpatentable over 
Conrad et al. (US 20160036788)

Regarding claim 1, Conrad discloses a vehicle ([0032], page 3, right column, approximately 80% down the right column, discloses “In other embodiments, the electronic locking device may be or include, without limitation, devices such as … and/or a steering wheel or door lock for an automobile, a vehicle lock (e.g., a wheel lock or ignition lock) for other motorized or non-motorized vehicles such as a bicycle, a motorcycle, a scooter, an ATV, and/or a snowmobile”; i.e. his method is applicable to several types of vehicles) wireless key apparatus (Fig. 1, element 106 has wireless transceiver 106f; [0031], 1st 7 lines; [0031] gives general description; Fig. 7, element 700; [0069]) comprising:
a wireless key memory that is provided in a vehicle (Fig. 1, element 106b; page 4, left column, lines 5 – 12 discloses memory and states “For example, upon authentication, the locking device may use its stored secret key to decrypt secured content that is stored in memory 106b”) and in which key identification information of a wireless key of the vehicle is to be registered ([0104] – [0105] discloses registration);
a terminal information memory in which terminal identification information of a mobile terminal is to be registered, the mobile terminal being used separately from the wireless key (Fig. 1, mobile terminal is user device 102 which has memory 102b; mobile terminal 102 is separate from element 106 is Fig. 1; [0031], 2nd   last sentence discloses “For example, an app may be installed on a mobile phone (i.e., in the memory 102b of user device 102), and the app may be used to configure and control an electronic locking device (i.e., product 106) over a wireless connection (via wireless transceiver 102e”; [0104] – [0105] discloses registration);
and a updating unit configured to perform update of the key identification information registered in the wireless key memory, the memory updating unit being configured to verify, upon the update, the mobile terminal against the terminal identification information registered in the terminal information memory ([0003]; [0030]  disclose authentication/verification procedure; Fig. 10, block 1010; [0094] discloses key changing i.e. updating key information; [0018]; [0090] onwards give general description of changing user profile and updating key).
Conrad doesn’t explicitly state “memory updating unit”. However this is inherent since if the keys are updated, then circuitry/processor has to do the updating and the updated keys have to be stored in memory. The memory updating unit can be interpreted as the circuitry in Fig. 1, labelled 106a, 106e, 106f. 

Regarding claim 2, Conrad discloses a key generating unit configured to perform a key generation process, the key generation process being a process of generating a terminal key that is to be registered in the mobile terminal and the terminal information memory ([0035], middle of paragraph onwards: discloses “Server 104 may include one or more services configured to generate and store keys (e.g., secret key, access key, etc.) used for authentication and encryption” …. “A security module 104d may be used for security related functionality (e.g., generating and storing keys, encrypting a user profile, etc.).”; [0036] );
and a terminal registering unit configured to perform a terminal registration process, the terminal registration process being a process of decoding, with the terminal key registered in the terminal information memory, the terminal identification information that has been encoded with the terminal key in the mobile terminal and received, performing matching determination that determines terminal key matching as being obtained in a case where the decoding is successful, and registering the terminal identification information of the mobile terminal in the terminal information memory in a case where the terminal key matching is obtained ([0003]; [0030] disclose authentication, verification, encryption, decryption procedure; wherein encoding and decoding are the encryption and decryption).

Regarding claim 3, Conrad discloses the memory updating unit is configured to verify, upon the update of the key identification information registered in the wireless key memory, the mobile terminal against the terminal identification information registered in the terminal information memory and the terminal key registered in the terminal information memory ([0003]; [0030] disclose authentication/verification procedure).

. 

Allowable Subject Matter
Claims 4 - 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to pairing a user device/smartphone with vehicle security devices:

Cronin et al. (US 10291624) discloses a trusted system for a user profile.
Yamada (US 10136246) discloses selective pairing of wireless devices using shared keys.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.